LA GENERALE DES CARRIERES ET DES MINES

ET

MINING COMPANY KATANGA sprl

RELATIF À

L'AMODIATION DES DROITS MINIERS ATTAGHES AU PERMIS
D'EXPLOITATION COUVRANT
LES GISEMENTS DE KINSEVÉRE EF DE NAMBULWVA

#

NP 722/10825/SG/GC/A008

NOVEMBRE 2005. .

Re

Kamanyols, BP 450, Lubumbashi, en- République Démocratique du Congo, représentée aux: fins
des présentes par Monsiebr TWITE KABAMBA et Monsieur NZENGA KONGOLO,
respectivement Président du Conseil d'Administration et Administrateur-Délégué Général, ci-
après dénommée « GECAMINES », d’une part,

et

responsabilité limitée de droit congolais, immatriculée au Houvene régistre dé commerce de
LUBUMBASHI, sous le nuinéro NRC 851$, et ayant son siège social au n° 2955, avenue
LUMUMBA. Commune de LUBUMBASHI à Lubumbashi, République Démiovrétique du
Congo, représentée aux fins des précerités par Monsieur KIFANGU MAZEMBA, Directeur
Général, ci-après dénommée.« MCK », d'autre pat ;

PREAMBULE

- Attendu que MCK à conclu “vec GECAMINES le conirat n° 648/6743/SG/GC/2004 du
29/07/2004, relatif à la prospection des gisements du polygone de Kinsevere et de Nambulwa
(«Contrat de Prospection »);

- Attendu qu'après la phase de prospection situant la teneur des gisements de Kinsevere et de
Nambulwa (PE 539 et PE 528) à hauteur de 318000Cu, GÉCAMINES ct MCK jugent
nécessaire de passer à l'exploitation des gisements concems ;

.… Attendu qué du Contrat de Prospection “éusvisé les Parties avaient convenu de définir le type
de collaboration au terme d'une étude de faisabilité ;

- Attendu qu'au terme dé cette étude, GECAMINES et MCK opte pour f'amodiation des
gisements de Kinsevere et de Nambulwa, parmni les différentes options énoneées dans Le

CAB MEUMINES/01/0872/0S du 2570/2005, relétive aux décisions du Conseil d'
Administration du 20 et 21/10/2005.

IL EST CONVENU ET ARRETE CE QUI SUIT ;
ARTICLE + DÉFINITIONS

Dans le présent Contrat, satf s'ils y sont définis entrement, des termes commençant par une
mjuseule auront la signification civdessous. Les définitions données en cet.aiticle seront
applicables à la fois à La forme singulière et plurielle.

stre Minier» signifie une entité publique de le République Démosratique du
sonsable notamment de l'enregistrement dés droits miniersetde camière,
ifle le présent Contrat d'Amndiation des Permis d'Exploitation, tél qu'il

obalt », en abnigé CCo, signifie le cours du cobalt en USD par tonne cobalt

NT 3. Low moyenne du timestre concoine par le loyer,

EEE Minier » sigrifie la loi n° 007/2002 du 11 juillet 2002 portant Codo Minier de la

République Démocratique du Congo.

° «Date de Commencement de li Production Commerciale» signifie la date de
l'expédition du premier chargement des produits marchands, quelle que soit Ja netorc de la
vente commerciale, exception faite des échantillons envoyés à l'étranger pour analyse et
essai.

° _« Développement » signifie les opérations ou les travaux effectués ayant pour objet et liés
à le préparation de l'extraction, en ce compiis 14 constructior ou l'installation d'un broyeur
ou de tous autres équipements utilisés pour la concentration, Le traitement ou autres
valorisafions des produits minéraux.

e _« Exploration » signifie toutes les opérations ou les travaux réalisés ayari pour objet
d'établir l'existence, la localisation, la quaitité, la qualité ou l'étendue d'un gisement
commercial de minéraux à l'intérieur des périmètres donnés en emodiation, en ce compris
la préparation de la faisabilité et toute autre étude où analyse.

* _« Gisements Amosiés » signifie les gisements couverts par les Permis d'Exploitation que
GECAMINES donne en amodiation à MCK, en vertu du présent Contrat ot du Code
Minier, ainsi que les droits miniers attachés aux Permis d'Exploitation tels que figurant sur
les cartes en annexe 1 et dont les coordonnées géograghiques sont reprises en annexe 2:
l'annexe 1 et l'annexe 2 font partie intégrante du présent Contrat.

e “Jour Ouvrable” signifie un jour autre que le samedi, le dimanche ou un jour férié légal en
République Démocratique du Congo.

CR Prtie » signifie MCK.er on GECAMINES, ainsi que leurs sucotsseurs autorisés et
ayants-Cause. °

e «Permis d'Exploitation » signifie le permis d'exploitétion n° 528 relatif aux gisements de
Kinsevers, Tshifufin et Tshifofamashi, collectivement connus sous le nom dés gisements
de Kinsevere, ainsi que le permis d'exploitation n° 539 relatif au gisement de Nambulwa.
que GECAMINES détient conformément eu Code Minier.

e « Règlement Minier » signifie le décret n° 038/2003 du 26 mars 2003 pottant mesures

d'application du Code Minier.

« Ténne », en ébrépé «t» signifie tonne métrique. u

« Tonne- cuivre », en abrépé « tOu » sighifie tonne métrique de cuivre.

« Fonnecabalt>, en abrégé.« tCo» signifie tonne cobritile cobalt.

«Téride cuivre équivalent », en abrégé (TCu éq signifie tonne cuivre augmentée du

crédit cobalt tel que répris à l'articte 3(a).

ARTICLE 2; OBJET

Le présent Contrat a pour objet d'amortier à ACK, sans limitétion, des droits tuiniérs attachés aux
Permis d'Exploitation couvrant dés Gisetnents Ainpdiés en état bien connu de MËK.

Cette amodistion, conseutie axe conditions définies dns le présent Contrat, coniporte le droit

27

$

6 par GECAMINES, pour MCK d'effectuer dans les périmètres qui. couvrent les

s tous travaux de prospection et d'exploitation des Gisaments Amodids.ét de

RE — EERINEE extraits de ces Giseinents, danb le respect des
ler.

EMENTS AU TITRE DE L'AMODIATION
des droits accordés par GECAMINES aux termes du présent Contrat, MCK

De ER ÉCAMINES un pas de porte non remboursable et un loyer dont les taux ei les
modalités de paiement sont déterminés ci-après :

a)  TonneCuivre équivalent

tCuyy=tCu +1Coe CCo
CCu

b)  Tauxduloyer
Le taux du loyer, hors taxe est fixé de la manière suivante :

à Si CCu < 2.200 USD/Cu
| Loyer = 35 USD/tCus Extrait et audité

Si 2.200 USD/tCu < CCu <4.009USD/tCu

Loyer = [35/1800 (CCu — 2200) + 35] USDACua Extrait et audité
Si 4,000 USD/Cu < CCu

Loyer = 70 USD/tCws, Extrait et audité

ARTICLE 4 : MODALITES DE PAIEMENT

4.1 Pas de porte

Le montant. du pas de porte est fixé à un million de dollars américains (1.000.000 USD).et le
paiement-se fera de la manière suivante :

: - 800.000 USD à la signature du présent Contrat ; L
Q - 100.000 USD à l'endossement des titres au nom de MK;
- 100.000 USD au quatrième mois de la Date de Commencement de la Produstion Commerciale

4.2. Paiement dirloyer
(a) Délai de paiéraent

Le loyer est payable trimestriellement dans les quinze jours qui suivent la réception de la
facture établie par GECAMINES.

Le loyer commence à courir à partir de la Date. de. Commencement de la- Production
Commerciale. Avant cette date, MCK devra réaliser un plan d'ajustement environnemental tel
que-requis par les vodés miniers et règlements miniers.

Sous réserve du droit de surveillance et d'inspection des travaux de l'amadiation prescrit par Le
Code Minier, GECAMINES arra la facutté do procéder, &-5es Fais-et moyennant notification
par écrit à MCK, à la fin de cheque trimestre, à un audit de la production réalisée qui lui
permettra de vérifier lecalcul du loyer dt.

Tous les contrôles seront réalisés par GECAMINES pendant les heures de service aix bureax
de MCK où les livres et documents nécessaires devront être conservés. Au terne d'u audit,
GECAMINES pourra formuler une objection par écrit et-demander l'éjusterent des comptes
tel que prévu au présent article 4.2 (b).

{e) Paiement

MCK procédera, suivant le besoin de GECAMINES, soit au versement en USD ou CDF, en
appliquant le teux de change du jour, à la caisse de la Trésorerie Générale de GECAMINES,
soit au transfert bancaire au coïhpte de GECAMINES lui communiqué par écrit dû montant de
loyer dû.

A ja demande écrite de GECAMINES, Le paiement peut se faire ennature. Pour ce faire, MCK
livrera à GECAMINES durant le mois de paiement de loyer, un tonnage des minerais étfou des
intrants industriels comespondant au loyer à payer. Lo tonnage dés minerais à:llvrer ainsi que
les caractéristiques des minerais à fivrer seront déterminées dé coran: accord dans un contrat
commercial à conclure au moment de l’opérition. Toute dépense additionnelle résultant du
payement du loyer à GECAMINES en nature sére supportée par cette-demière.

Les Parties conviennent que MCK eatreprentie les dérardies réquisespour Fenrepistrement au
Cudastre Minièr de ses droits découlant du présent Coatrat, confonmément au dispositions du
Code Minier{ofrlés articles 177 à 181) et du Règlement Minier (cf Titre XV).

GECAMINES s'engage à faciliter les démarches administratives pour l'inétiuitièn:cadasttéle qui
seront effectuées par MCK.

61. MOK déclare et garantit qu'elle est éligible aux droits miniers concernés par le présent
Contrat confommémentau Code Minier.

/

6.2. A l'égard de chacun des Gisernents Amodiés, GECAMINES déclare et garantit que:

le est titulaire exclusif des droits et permis répuliérement enregistrés sur fes
< Kisements Amodiés et cependant toute la durée du Contrat ; .

es,
£ €
Lt D à a capacité at ta pomeir de cendre et d'eéomter le -pnésent Gouiit que
ka iles les autorisafions requises en son sein ou auprès des organes de tutelles déntelle
Kive ont été obtenies ;
£ prospection, les traitements ef autres opérations menées par elle-ouù pour son
compte ont été exécutés confonmément aux règles de l’art et dans le rospeët des
dispositions légales applicables ;
(d) aucune menace d'annulation, de résiliation, de retrait, d'invalidation, d'inopposabilité
ou de non-respaot, n'a été regue-ou n'est attendue;
€) le travail minimum requis -par les dispositions légles er qui doit être exécuté par
GECAMINES, l'a êté effectivement ;

(f) les Gisements Amodiés ne sont soumis à aucune charge, obligation ou sûteté
quelconque en faveur des tiers et ne {nt l’objet d'aucune procédure, revendicätion ou
procès qui pourrait mettre en question les droits de MCK sur lesdits Gisements.

ARTICLE 7 : OBLIGATIONS DES PARTIES

a) MCK prend à sa charge les impôts, taxes et redevances dus à l’État telles que prévus dans le
Code Minier. =

b) MCK s'engage à respecter les lois et règlements en matière d'amodiation.

c) MCK réalisera les investissements nécessaires pour poursuivre l’Exploration et le
Développement des Gissments Amodiés ainsi que l'entretien des mines, suivant les
conditions. qui satisfont Code Minier et qui correspondent ar sommes iuternationalement
acceptées comme de bônnes pratiques minières.

d) MCK communiquers à GECAMINES avant l'exploitation l'étude dé faisabilité pour lui
permettre d'apprécier si toutes les conditions d'entretien et de réinvestissement sont mémplies
pour le développement des Gisements Amodiés.

; e) GECAMINES et MCK convientient de- veiller à ee-que le lement des titres miniérs
Le) relatifs aux Gisements Amodiés soit fait avant l’échéance de la période de leur validité de
manière à couvrir la durée du présent Contrat.

g) MCK et GECAMINES reconnaissent qu'elles ont l& responsabilité solidaire et indivisible
vis-à-vis de l'Etat.

ARPIGLE 2 : CLAUSE RESOLUEOIRE
En-cas de non. exécution: etfou-de nom:observation des 6bligations. de MCR visées-à l'article 761

dessus, GECAMINES se réserve le droit, confommément 5 Code Mifier, de résilier le présent
Contrat etice:sans préjudice aux dorinnapes-intététs.

79

avis donné à MCK, GECAMINES aus, pendant touts le durée du présent Contrat,
eillance et d'inspection des travaux de MCK effectués sur Le site dés Giscments
s. GI AMINES peut, pour Le besoin d'évalustion, prélever dés échantillons des minerais

an EeU les Gisements Amodiés.

o
nu en entendu que ni GECAMINES ni ses apeots dément mandatés n’ont aucun
déplacer les minerdis sens Vaccord de MCK

ARTICLE 10: CESSION

Aucune Partie ne pourra céder ses droits et obligations eux. termes du présent Contrat sans le
cansentement préalable et écrit de l'autre Pattie. Toutefois, une: Partie poutre, moyennant
notification préalable écrite à l'autre Partie, Hbrement céder le présent Contrat &une Société
Affliée à condition que la Partie cédante reste solidairement tonus avec sa Société Affliée des
obligations découlant du présent Contrat.

ARTICLE 11: SOUS-LOCATION
MCK s'interdit, pendant toute Ea durée du présent Contrat, dé sous-touer les Gisements Amodiés.

ARTICLE 12 : AVENANT

Le présent Contrat ne pourra être modifié que par voie d'avenant écrit et signé par MCK et
GECAMINES.

ARTICLE 13 : NOTIRICATION

Toutes notifications, requêtes, demandes etou autres communications se rapportant an présent
Contrat se feront par écrit et seront censtes avoir été fiîtes Torsqu'elles ont été envoyées.à une
des Parties, G) par lettre recommandée on par pOriEur avec accusé dé réception, (ii) par courrier
électronique ou (iii) par fax aux hdrosses suivantes :

Pour GECAMINES : LA GENERALE DES-CARRIERES ET DES MINES
À l'attention. de Monsieur l Administrateur Délépué Général
419, boulovard Kamanyola .
BP. 450 - LUBUMBASHI
République Démocratique du Congo
Fax: + 243 2341041

se.

Pois MEK :

Monsieur ie Dirécteur

2955, Avenue LÜMUMBA,
Commune Lubumbeshi
LUBÜUMBASEL

République Démocratique du Congo

àfions et/ou autres communications seront valables et seront réputées avoir’été
cas de remise du-cowrrier recommandé par la poste ou par porteur, à la dite de la
est opérée pendent les heures nommisles de service où, sinon, le Jour Ouvrable

la date du fax.

a dé d’adresse sers notifié par écrit à l’autre partie par écrit au moins 15 (quinze)
Joùts"Vant son effectivité.

Les différends entre Parties pouvant survenir à l'occasion de l'exécution et/ou: de liftérprétation
du présent Contrat seront réglés de préférence à l'amiable, Ex cas d'échec dé la: piécédure
amiablé, les parties convietitent de le soumettre devant les jnridictions compétentes de
Lubumbashi.

Le présent Contrat.est soumis à la [égislation congolaise.

ARTICLE 15 : RESPONSABILITES
15.1. Responsabilité de MCK

Pendañt toute la durée de l'amodiétion, MCK couvrira sa responsabilité civile vis-à-vis des tiers
selon la loi en vigueur en République Démocratique du Congo en informant GECAMINES.

Sans préjudice aux dispositions de l'article 181 du Code Minier, MCK ne sera responsable pour
aucun dommage à lenvionnement ou tont autre donwmage subi par les Gisements Amodiés,
dommages vausés par les opérations de GECAMINES ou de ses prédécesseurs, antérieures ou
encore de-tout autre tiers à la date d'entrée en vigueur du présent Contrat.

15.2. Responsabilité de GECAMINES

GECAMINEÉS est seule et unique responsable de tous les-impôts, taxes, frais de détention et tous
autres droits et charges concernant les Gisements Amodiés, qui sont exigibles avant l'entrés.en
vigueur du-présent Contrat.

ARTICLE 16 : FORCE MAJEURE =
Tous les cas de force majeure seront appréciés conformément au droit commun.

Dans l’hypéthèse de la survemancs d'un cas de force tajeure tel que faits excotionnels de la
nature, guerre, rebellions, faits de prince, troubles civils, pillage, lock-aut, grève, émbatpo,
incendie des installations ou toute autre.cause imprévisible irrésistible et hoïs du contrôle: d'ime
des Parties-qui empécherait ectfe demière de remplir ses oblipations, elle dénoncera par écrit le
plus rapidement possible, et de soute Saigon avant quines jours. B-parür:de fa connaissance de
l'événement da force majeurs, Le situation mprès dé loutre Partie, indiquant avec précision des
événements constitubfs selon ellé d'une foiée majeure ainsi que là durée esthnätive de la
suspension dy-présenit Contrat.

+
PES? ëse où le cas de force majeure perdurerait au-delà de 6 (six) mois, les deux Parties
ur analyser la situation et envisager l’éventualité de la résiliation du présent

amivé à son terme et ceci, sens aucun devoir ni obligation de part et d'autre à

existant auparavant et non affectés par la survenance de la force majeure.

Ent Contrat sera prormgée de la même durée que l'événement de force majeure.
CLAUSED'EOUITE |

Au.cas où des événements non constinatifs de frce majeure ét non prévus et imprévisibles par les
Parties dans l’exécution ou la mise &n application des termes et conditions du présent Contrat
entranermient une situation de non-profitsbilité pour l'une ou l’autre des Parties, MCK et
GECAMINES prendront acte des motifs et circonstinces de cette situation imprévisible qui sera
notifiée par écrit, dans un délai raisonnable, par la Partie invoquant a clause d'Equité. Les Parties
se consulteront pour résoudre les difficultés de manière équitable.

Les Parties vérifieront si les raisons pour lesquelles la clause d'Equité est invoquée. sont valables
et en distuteront leurs importance et implication.

En cas de litige sur les motifs d'Equité invoqués ou sur la manière de les résoudre, Les Parties g'en
rapporteront aux juridictions compétentes de Lubumbashi, conformément à l'article14. ci-dessus.
ARTICLE I : RESILIATION

i

Au cas où une des Parties ne rempliruit pas une quelconque de ses obligations aux termes du
présent Contrat, l’autre Partie la mettrait en demeure pou pallier à la défaillance. Sans préjudice
de l'article 8 ci-dessus, la résiliation da présent Contrat n'interviendra qu'après mise en demeure
non suivie de la résolution de Ia défillance slléguée dans le délai prescrit. Le délai de mise en
demeure est douze (12) mois.

ARTICLE 19 : DISPOSITONS DIVERSES
Article 19.1 Droit de préemption

MCK a le droit de préemption au cas où, pendant le durée du présent Contrat ou de sa
prorogation, GECAMINES déciderait de vendre les Gisements Amodiés au de les mettre en Joint

venture.
A la demande de MCK, GECAMINES peut à sa discrétion lui céder à tigre onéreux les Gisements
Amodiés.

192 Coopération

Le présent Accord'ne crée pas un partenariat entre les Parties. Aucune Paitietne pourra et adcune
façon agir au nom ou assumer dés obligations ou responsabilités quelconques. de Faute Partie,
sauf comme prévu dans le présent Conÿrat. Les Parüies s'engagent, ea tous temps, à accomplir
tous les-actes, à exécuter toutes les notions et à prenile toutes les mesures qui sont nécessaires ou.
utiles à l'exécution ou au maintiet des termes, condlitions-et esprit du-présent Contrat.

R &

19.3. Dispositions Autonomes

En cas d'invalidité ou d’inapplicabilité d’une disposition quelconque du présent Contrat, cette
disposition sera considérée comme ne faisant pas partie du présent Contrat et pareille invalidité
où inspplicabilité ne pourra en aucune manière affecter les autres dispositions du présent Contrat.
ARTICLE 20 : ENTRE EN VIGUEUR ET DUREE ;

Le présent Contrat entre en vigueur à la date de sa signature. et sa durée est de 25 ans
renouvelables de comniun accord.

Ainsi fait à Lubumbashi, le ..1.8.DEC. 20. en deux exemptaires originaux, chaque partie
ayant retiré Le sien, pour être exécuté de bonne foi.

POUR LA GENERALE DESCARRIERES ET DES MINES

O)

AMBA
il d'Administration

10

8. COORDONNEES DE KIMBWE {PE 538)

(Hsnevrwe)

Peur Photocopie Certifide Conforme
LUBUMB ASH LE...

… Colt

r

